Action for personal injuries. Plaintiff, eleven years old, was a pupil in defendant’s school. While playing tag, he ran through a passageway leading from the school playground, which terminated in a retaining wall forty inches high, the top of which was level with the passageway. There was no fence or other protective guard along the retaining wall, and plaintiff fell from the top of the wall to the street, sustaining the injuries complained of. Judgment entered on verdict for plaintiffs unanimously affirmed, with costs. No opinion. Present — Martin, P. J., McAvoy, Glennon, Untermyer and Dore, JJ.